     Case 0:19-mj-06091-BSS Document 4 Entered on FLSD Docket 02/27/2019 Page 1 of 1
%.AO 94 (Rev.8/97)CommitmenttoAnotherDistrict

                                   U NITED STATES D ISTRICT C OURT
              .SOUTHERN                                        Districtof                      FLORIDA
      UN ITED STATES OF AM ERICA                                                      COM M ITM ENT TO ANO THER
                  vs.                                                                          DISTRICT
              SETH N EZA T,

                                                                                                 19-609l-SELTZER
                         DOCKET NUM BER                                        MAGISTRATE JUDGE CASE NUM BER
          DistrictofArrest                  DistrictofOft
                                                        knsc                  DistrictofArrest              DistrictofOffense
  SOU THERN DISTRICT OF                       SO UTH ERN D ISTRICT O F
                            l:l8-CR-l09                                                                   l9-609l-SELTZER
          OHIO                                       FLORIDA
CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
          X Indictment         Z Information       Z Colnplaint         Z PETITION
chargingaviolationof 18                             U.S.C.j1962(d)
 DISTR IC T O F O FFENSE:
SOUTHERN DISTRICT OFOHIO (WESTERN DIVISION)
CONSPIRACY TO PARTICIPATE IN RACKETEERING ACTIVITY



CURRENT BOND STATUS:
    Z Bailfixedat                           andconditionswerenotmet
    Z GovernmentmovedfordetentionanddefendantdetainedafterhearinginDistrictofArrest
   X Govecmentmovedfordetentionanddefendantdetainedpen '                      tionhearinginDistrictofOffense
        Other(specify)                                         -                  N
 Representation: Z RetainedOwnCounsel                   '
                                                        ederalDefenderOrganizatio          Z CJA Attorney      Z None
                              '<      N.
 InterpreterRequire . EEIxo '-                    Yes      Language: ENGLISH
                                                                             SO UTH ERN DISTR IC T O F FLO R IDA
         TO :THE UN ITED STATES M ARSHAL
             You arehereby com manded to take custody ofthe abovenamed defendantand to transportthat
         defendantwith acertified copy ofthiseommitmentforthwith to thedistrictofoffense asspecified above
         and theredeliverthedefendantto the ited StatesM arshalforthatDistrictorto some otherofficer
         authorizedto receivethedefendant.
    FB U            7
                        ate                                                 nited States d eorM agistrateJudge

                                                               RETURN

 Thiscom m itm entwas received and executed asfollow s:
 DATE COMM ITM EN'
                 I'ORDER RI
                          iCEIVED               PLACE OFCOM MITMENT                        DATE DEFENDANT COM MITTED



 DATE                                           UNITEDSTATESMARSHAL                        (BY)DEPUTY MARSHAL
